PER CURIAM.
We reverse the trial court’s summary denial of appellant’s Motion for Relief pursuant to Florida Rule of Criminal Procedure 3.850, only as it pertains to appellant’s second point on appeal. That point argues the legality of appellant’s sentence, based on alleged errors in the guideline score-sheet1 calculation. That alleged error is not waived by appellant’s failure to pursue his direct appeal, as any error that may exist could affect the legality of his present sentence for violation of probation. The state now appears to concede, and we agree, that this cause should be remanded to the trial court to either conduct an evi-dentiary hearing, or to attach portions of the record which would refute appellant’s claims, only as to his second point. It is so ordered.
ANSTEAD and POLEN, JJ„ and WALDEN, JAMES H., Senior Judge, concur.

. We note the guideline scoresheet provided in the record is not completely legible, but in any event, this case requires remand to the trial court.